     Case 3:19-cv-05064-MCR-HTC Document 13 Filed 05/06/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA,
    ex rel. Robert V. Smith,

             Qui Tam Plaintiff,
v.                                    CASE NO. 3:19-CV-05064-MCR/HTC

JAY A. ODOM,

             Defendant.

              MOTION TO WITHDRAW AS ATTORNEYS FOR
             QUI TAM RELATOR PLAINTIFF ROBERT V. SMITH

      David L. McGee, Esq., Matthew P. Massey, Esq., and the law firm of Beggs

& Lane RLLP (hereinafter “Attorneys”), pursuant to Local Rule 11.1(H), Local

Rules of the Northern District of Florida, move the Court for entry of an order that

grants permission for the withdrawal of the Attorneys as the counsel of record in

this civil action for the Qui Tam Relator Plaintiff, Robert V. Smith (hereinafter

“Mr. Smith”). As grounds for this motion, the Attorneys state:

      1.     The Attorneys currently represent Qui Tam Relator Plaintiff, Robert V.

Smith, in this civil action.

      2.     The Attorneys and Mr. Smith agree that the Attorneys are seeking to

withdraw from this case and that Mr. Smith is free to retain new counsel of his

choosing.


                                        1
     Case 3:19-cv-05064-MCR-HTC Document 13 Filed 05/06/21 Page 2 of 4




      3.     Mr. Smith has not yet served his Complaint on the Defendant, Jay. A.

Odom. Mr. Smith has been advised of his requirement to serve all pleadings in this

matter pursuant to 31 U.S. Code § 3730.

      4.     The Attorneys provided written notice to Mr. Smith more than fourteen

(14) days ago of their intention to file this motion to withdrawal. Mr. Smith

consents to the withdrawal of the Attorneys. Therefore, Local Rule 11.1(H), Local

Rules of the Northern District of Florida, has been satisfied.

      5.     Mr. Smith’s address is 701 Anchors Street NW, Fort Walton Beach,

FL 32548.

      WHEREFORE, David L. McGee, Esq., Matthew P. Massey, Esq., and the

law firm of Beggs & Lane RLLP respectfully request this Court to grant the motion

and permission to withdraw as the attorneys for Qui Tam Relator Plaintiff, Robert

V. Smith, in this civil matter.


                                       Respectfully submitted,


                                       /s/ David L. McGee
                                       David L. McGee
                                       FL Bar No. 220000
                                       dlm@beggslane.com
                                       Matthew P. Massey
                                       FL Bar No. 1008337
                                       mpm@beggslane.com
                                       Beggs & Lane, RLLP
                                       501 Commendencia Street
                                       Pensacola, FL 32502
                                          2
     Case 3:19-cv-05064-MCR-HTC Document 13 Filed 05/06/21 Page 3 of 4




                                      Telephone: (850) 432-2451
                                      Facsimile: (850) 469-3331
                                      Attorneys for Qui Tam Plaintiff
                                      Robert V. Smith



               CERTIFICATE OF ATTORNEY CONFERENCE

      Defendant has not been served and counsel has not entered appearance

entered in this case for Defendant. Therefore, Plaintiff’s attorney cannot abide with

the meet-and-confer requirement of Local Rule 7.1(B), Local Rules of the Northern

District of Florida.



                   CERTIFICATE OF NUMBER OF WORDS

      I hereby certify that this motion contains 268 words.




                                         3
     Case 3:19-cv-05064-MCR-HTC Document 13 Filed 05/06/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of May, 2021, I electronically filed the

foregoing motion with the Clerk of the Court using the CM/ECF system which will

send email notification of such filing on all parties of record:


David M. Sobotkin, Esq.
U.S. Department of Justice
Commercial Litigation Branch
175 N Street NE
Washington, DC 20002
david.m.sobotkin@usdoj.gov
Attorney for United States of America

                                        /s/ David L. McGee
                                        David L. McGee
                                        FL Bar No. 220000
                                        dlm@beggslane.com




                                           4
